20-70142-tmd Doc#6 Filed 11/25/20 Entered 11/25/20 14:06:53 Main Document Pg 1 of 1




                                UMTED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                         MIDLAND            DIVISI0N


    In Re:                                                       Case No.      20-70142
                                                     $
                                                     $
                                                     $
                                                                  Chapter           11
                                                     $
          Jamco Services, LLC                        $




                                LIST OF CREDITORS VERIFICATION


    The above named debto(s) hereby verifies that the attached list of creditors is tue and correct to the
    best of their knowledge.



                                                                                         ?     2ozo
    Debtor                                                           Date




    Joint Debtor                                                             Date
